Case: 20-10388     Document: 00516210001          Page: 1    Date Filed: 02/21/2022




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         February 21, 2022
                                  No. 20-10388
                                                                           Lyle W. Cayce
                                Summary Calendar                                Clerk


   Eugene Self,

                                                            Plaintiff—Appellant,

                                       versus

   United States of America,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:18-CV-666


   Before Barksdale, Costa, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Proceeding pro se, Eugene Self, federal prisoner # 76522-080, filed this
   action pursuant to the Federal Tort Claims Act (FTCA), contending
   healthcare providers committed medical malpractice by failing to provide eye
   care in a timely and proper manner. The Government moved for summary


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10388      Document: 00516210001          Page: 2    Date Filed: 02/21/2022




                                    No. 20-10388


   judgment, based on Self’s failure to designate an expert to support his claims.
   Self filed an untimely response to the summary-judgment motion, asking the
   court to: appoint an expert witness, pursuant to Federal Rule of Evidence
   706; appoint counsel; and grant his request for a jury trial. The district court
   denied Self’s motions, granted the Government’s summary-judgment
   motion, and dismissed Self’s complaint. Continuing pro se on appeal, Self
   asserts the court: erred in awarding the Government summary judgment;
   and abused its discretion in denying his motion for appointment of an expert.
          In considering a summary judgment, review is de novo. E.g., Nickell v.
   Beau View of Biloxi, L.L.C., 636 F.3d 752, 754 (5th Cir. 2011). Summary
   judgment is proper if “there is no genuine dispute as to any material fact and
   the movant it entitled to judgment as a matter of law”. Id. (citing Fed. R.
   Civ. P. 56(a)). In seeking summary judgment, movant must establish there
   is no genuine dispute of material fact. E.g., Duffie v. United States, 600 F.3d
   362, 371 (5th Cir. 2010). Movant is not required “to negate the elements of
   the nonmovant’s case”. Id. Rather, if movant meets this initial burden, the
   burden shifts to nonmovant to set forth specific evidence to support his
   claims. Id.
          Regarding his summary-judgment challenge, Self asserts the court
   erred in: failing to liberally construe his pleadings and view them in a
   favorable manner; holding him to the same standards as an attorney;
   requiring him to produce an expert when he is a pro se litigant; and not
   permitting him to amend his complaint. In the light of this, he contends the
   court acted in a biased manner. Finally, he maintains the court should have
   construed his complaint as raising a constitutional claim under Bivens v. Six
   Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971),
   rather than a claim under the FTCA.




                                          2
Case: 20-10388      Document: 00516210001           Page: 3     Date Filed: 02/21/2022




                                     No. 20-10388


          Nothing in the record supports Self’s judicial-bias claim. See United
   States v. Scroggins, 485 F.3d 824, 830 (5th Cir. 2007) (explaining “[a]dverse
   judicial rulings will support a claim of bias only if they reveal an opinion based
   on an extrajudicial source or if they demonstrate such a high degree of
   antagonism as to make fair judgment impossible”). Moreover, although for
   pro se litigants the label of the complaint is not determinative, and a court may
   recharacterize “according to the essence of the prisoner’s claims”, Solsona
   v. Warden, F.C.I., 821 F.2d 1129, 1132 n.1 (5th Cir. 1987), the record does not
   support Self’s claims that the court failed to liberally construe his pleadings
   or that he intended to assert a Bivens claim.
          “State law controls liability for medical malpractice under the
   FTCA.” Hannah v. United States, 523 F.3d 597, 601 (5th Cir. 2008). Self
   alleges the claimed malpractice occurred in Indiana and continued in Texas.
   The laws of both states required him to present expert testimony to prove his
   medical malpractice claim. See Hood v. Phillips, 554 S.W.2d 160, 165–66
   (Tex. 1977) (explaining expert testimony required “[u]nless the mode or
   form of treatment is a matter of common knowledge or is within the
   experience of the layman”); Lusk v. Swanson, 753 N.E.2d 748, 753 (Ind. Ct.
   App. 2001) (explaining “complex nature of medical diagnosis and
   treatment” require expert testimony).
          And, because Self did not present an expert witness, the court did not
   err in granting summary judgment.           See Hannah, 523 F.3d at 601–02
   (explaining court properly granted summary judgment where pro se plaintiff
   failed to present expert testimony); see also Outley v. Luke & Assocs., Inc., 840
   F.3d 212, 217 & n.9 (5th Cir. 2016) (explaining pro se status does not excuse
   plaintiff from meeting burden of presenting evidence to support claims).
          Even assuming Self had a right to amend his complaint after the
   Government moved for summary judgment and well after the deadline for




                                           3
Case: 20-10388      Document: 00516210001            Page: 4   Date Filed: 02/21/2022




                                      No. 20-10388


   filing amendments had passed, courts “need not grant a futile motion to
   amend”. Legate v. Livingston, 822 F.3d 207, 211 (5th Cir. 2016). Given that
   Self still had not located an expert at that time, granting him leave to amend
   would have been futile.
          Finally, denial of a motion for appointment of an expert is reviewed
   for abuse of discretion. See id. at 600. Under Federal Rule of Evidence
   706(a), the court may appoint an expert witness “to aid the court”. Id.; Fed.
   R. Evid. 706(a). To the extent that Self, with the benefit of liberal
   construction, challenges the denial of his motion for appointment of an
   expert, under Rule 706, the court did not abuse its discretion. See Hannah,
   523 F.3d at 600–01 (holding court did not abuse its discretion in denying
   plaintiff’s request for expert).
          AFFIRMED.




                                           4